DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 06/08/2021. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 9, 10, 12, and 18 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
U.S.C §101 rejection
Applicant argues: The present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance… Clearly, the claims do not merely recite the allegedly abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a non-conventional arrangement. Thus, the inventive concept can be found in the ordered combination of claim limitations that transform the allegedly abstract idea of outputting data into a particular, practical application of that allegedly abstract idea, which is a patent eligible application.
Examiner response: Examiner respectfully disagrees. The current set of claims still recite judicial exceptions and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See the updated §101 rejection below. 
U.S.C §103 rejection
Applicant argues: Notably, Lalmas seems to be silent as to determining, based upon the features of the landing page, a combination of feature sets discriminative at distinquishinq between classes of mobile friendliness; and predicting a mobile friendliness classification of the landing page based upon the combination of feature sets. 
It is respectfully submitted that categorizing ads by exploiting features extracted from landing pages and/or training several models for prediction, as provided for by Lalmas, does not appear to provide for identifying features of a landing page capable of predicting a machine learning (ML) classification of the landing page as to post-click experience of a mobile device user; determininq, based upon the features of the landinq paqe, a combination of feature sets discriminative at distinquishinq between classes of mobile friendliness; and predicting a mobile friendliness classification of the landing page based upon the combination of feature sets as provided for by independent claim 1. Thomas is believed to fail to make up for the deficiencies of Lalmas. It is thus respectfully submitted that independent claim 1 and the remaining claims that depend therefrom are not taught by the suggested combination, and allowance of the same is therefore respectfully requested. 

Examiner response: Examiner respectfully disagrees. Lalmas discloses at least three separate feature sets pg. 1934, section 4.3; CONT (C) Features, SIM (S) Features, and HIST (H) Features. Claim 1 recites the limitation “a combination of feature sets discriminative at distinguishing between classes of mobile friendliness”. For examination purposes, Examiner will interpret the limitation as a combination of feature sets used for classifying a landing page into different classes of mobile friendliness. Accordingly, Lalmas discloses combining the feature sets and using the combined feature sets for classification (pg. 1935, section 4.6; When the classifier is trained using only content features (C) or both content and similarity features (C-S), clickToCall is the most important signal. The first similarity feature (similarityNoun) is ranked 11-th when using the C-S set. This means that similarity features do not provide significant insights to discriminate between high and low quality ads. This is even more evident when using the C-S-H set, where no similarity features appear in the top-15 list.). The combined feature sets are used to determine a mobile friendliness classification (pg. 1934, section 4.3; isMobileOptimised: the result of the classifier as discussed in Section 3.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “device readable medium” which is not defined to exclude carrier waves/signals.
Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-9 are directed to method, claims 10-17 are directed to a system comprising at least a device, and claims 18-20 are directed to a device readable medium which can include signals/carrier waves. Thus, claims 18-20 do not fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).


Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
Claim 1 recites:
Step 2A, Prong 1
	“identifying features of a landing page capable of predicting a machine learning (ML) classification of the landing page as to post-click experience of a mobile device user” (This step appears to be practically implementable in the 
	“determining, based upon the features of the landing page, a combination of feature sets discriminative at distinguishing between classes of mobile friendliness” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
	“predicting a mobile friendliness classification of the landing page based upon the combination of feature sets” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites:
Step 2A, Prong 1
	“wherein the predicting the ML classification of the landing page comprising predicting an aesthetic appeal classification of the landing page.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1
“wherein identifying the features comprises identifying visual features.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
“wherein identifying the visual features comprises identifying color-type features” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B

Claim 5 recites:
Step 2A, Prong 1
“wherein identifying the visual features comprises identifying contrast-type features” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1
“wherein identifying the visual features comprises identifying image quality-type features” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to 
Claim 7 recites:
Step 2A, Prong 1
“wherein identifying the visual features comprises identifying image layout-type features.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1
“wherein identifying the features comprises identifying intrinsic features.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
“wherein predictinq the mobile friendliness classification comprises traversing one or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon a rule specifyinq a range for a particular feature value” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites:
Step 2A, Prong 1
“identify features of a landing page;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
“determine, based upon the features of the landing page, a number of a first type of data accessible on the landinq page;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
“and predict a mobile friendliness classification of the landing page as to post- click experience of a mobile device user based upon the number of the first type of data accessible on the landing page, wherein predicting the mobile friendliness classification comprises traversing one or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon a rule specifying a range for a particular feature value.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
“A system comprising: at least one computing device, the at least one computing device to” (The system and device are understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“A system comprising: at least one computing device, the at least one computing device to” (The system and device are understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1
“wherein the at least one computing device is to predict an aesthetic appeal classification of the landing page.” (This step appears to be practically 
Step 2A, Prong 2
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions
Step 2A, Prong 2
“wherein the features of the landing page comprise at least one of visual features or intrinsic features” (The specification of the landing page comprising visual or intrinsic features is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“wherein the features of the landing page comprise one or more of visual features or intrinsic features.” (The specification of the landing page comprising visual or intrinsic features is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions
Step 2A, Prong 2
“wherein the visual features comprise color- type features.” (The specification of feature comprising color-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“wherein the visual features comprise color- type features.” (The specification of feature comprising color-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the visual features comprise contrast- type features.” (The specification of feature comprising contrast-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“wherein the visual features comprise contrast- type features.” (The specification of feature comprising contrast-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the visual features comprise image quality-type features.” (The specification of feature comprising quality-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“wherein the visual features comprise image quality-type features.” (The specification of feature comprising quality-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the visual features comprise image layout-type features” (The 
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“wherein the visual features comprise image layout-type features” (The specification of feature comprising layout-type is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the first type of data are links” (The specification of the first type comprising links is understood to be a field of use limitation. See MPEP 2106.05(h).)
“computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“wherein the first type of data are links” (The specification of the first type comprising links is understood to be a field of use limitation. See MPEP 2106.05(h).)
 “computing device” (The device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1
“identifying features of a landing page;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
“selecting a machine learning (ML) classifier from among a plurality of ML classifiers based upon testing a sample set of landing pages usinq the plurality of ML classifiers” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
“predicting, based upon the ML classifier selected based upon the features of the landinq pace, a ML classification of the landing page as to post-click user experience of a mobile device user.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
 “A device readable medium comprising instructions that when executed by a processor perform operations comprising” (The device and processor are understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
“A device readable medium comprising instructions that when executed by a processor perform operations comprising” (The device and processor are understood to be generic computer equipment. See MPEP 2106.05(f).)The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recites:
Step 2A, Prong 1
“the operations comprising predicting an aesthetic appeal classification of the landing page” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not recite any additional elements not already addressed. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites:
Step 2A, Prong 1
“the operations comprising predicting a mobile friendliness classification of the landing page based upon a number of links on the landing page” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process).
Step 2A, Prong 2
This claim does not recite any additional elements not already addressed. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas).
Regarding Claim 1,
Lalmas teaches a method comprising: 
identifying features of a landing page capable of predicting a machine learning (ML) classification of the landing page as to post-click experience of a mobile device user (Laimas Section 4.3 "exploiting features extracted from the landing pages to categorise ads" teaches a variety of features identified in landing pages and Section 4.4 teaches using those features to predict quality (i.e. user experience)); 
determining, based upon the features of the landing page (Pg. 1934, section 4.3; This section shows feature sets denoted by C, S, and H.), a combination of feature sets discriminative at distinguishing between classes of mobile friendliness (pg. 1935, section 4.6; When the classifier is trained using only content features (C) or both content and similarity features (C-S), clickToCall is the most important signal. The first similarity feature (similarityNoun) is ranked 11-th when using the C-S set. This means that similarity features do not provide significant insights to discriminate between high and low quality ads. This is even more evident when using the C-S-H set, where no similarity features appear in the top-15 list. Feature sets can be combined for classification.); 
predicting a mobile friendliness classification of the landing page (pg. 1933; However, a preliminary analysis done on the landing pages of the ads in our dataset showed that, when served on a mobile device, some of the landing pages were not mobile-optimised, which is likely to have a negative effect on users [16]. In optimised version, landing pages have typically larger buttons, no long text paragraphs, and a single large image of the product advertised in the middle of the page. To see the effect of this on the ad post-click experience, and the extent to which this reflects the quality of the ad, we designed a mechanism to automatically detect when a landing page is mobile-optimised or not.)  based upon the combination of feature sets (pg. 1935, section 4.6; We show the importance of each set of features, namely C, C-S and C-S-H. We limit our analysis to the GBDT classifier and use the technique implemented in the scikit-learn toolkit.).
Regarding Claim 8,
Lalmas teaches the method of claim 1 wherein identifying the features comprises identifying intrinsic features (Laimas Section 4.3 identifies a variety of intrinsic features including "imageHeight" and "imageWidth" as understood in the instant specification Paragraph [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of and Datta et al. ("Studying aesthetics in photographic images using a computational approach."; hereinafter Datta).
Regarding Claim 2,
Lalmas teaches the method of claim 1. 
	Lalmas does not explicitly disclose
wherein the predicting the ML classification of the landing page comprising predicting an aesthetic appeal classification of the landing page.  
However, Datta teaches
wherein the predicting the ML classification of the landing page comprising predicting an aesthetic appeal classification of the landing page (Datta Section 1.3 "a regression model that can quantitatively predict the aesthetics score" teaches predicting the aesthetic appeal of an image).
Lalmas and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Laimas in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features.
Regarding Claim 3,

Regarding Claim 4,
Lalmas and Datta teach the method of claim 3. Datta further teaches wherein identifying the visual features comprises identifying color-type features (Datta Section 2 "We use the following notation: The RGB data of each image is converted to HSV color space" teaches color-type features of an image).
Regarding Claim 5,
Lalmas and Datta teach the method of claim 3. Datta further teaches wherein identifying the visual features comprises identifying contrast-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches identifying contrast-type features of an image).
Regarding Claim 6,
Lalmas and Datta teach the method of claim 3. Datta further teaches wherein identifying the visual features comprises identifying image quality-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches quality-type features as understood in the instant specification Paragraph [0042]).
Regarding Claim 7,
"imageHeight" and "imageWidth").
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of Subramanya et al. (US-20150220972-A1).
Regarding Claim 9,
Lalmas teaches the method of claim 1. 
	Lalmas does not explicitly disclose
wherein predictinq the mobile friendliness classification comprises traversing one or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon a rule specifyinq a range for a particular feature value.
However, Subramanya (US 20150220972 A1) teaches
wherein predictinq the mobile friendliness classification para [0040] The classification of a webpage on which ad content may be displayed, and/or a stage 32 to which the webpage may correlate, provides at least one variable that may alter probabilities as to whether the ad content will detract from further desirable interactions, or simply provide revenue for visitors unlikely to further engage a website in significant ways.) comprises traversing one or more trees associated with the landing page (para [0031] In such scenarios, the first webpages 34-42 with which a visitor may engage may serve as landing pages 36a-c from external links from, by way of non-limiting examples, a search engine and/or and affiliated page.), from one or more root nodes to one or more leave nodes (para [0069] Decision tree learning may rely on, without limitation, one or more algorithms, such as versions of greedy, linear regression, and/or random forest algorithms. Application of one or more of these approaches may determine the nodes 72, the relationships between the nodes 72, and/or the decisions to be made at the nodes 72 between branches to enhance the predictions at the leaves 74. The insensitivity to the range of features of a decision tree 70, may be leveraged in such probability models, which may also be applicable for classification and/or regression tasks. And para [0074]), based upon a rule specifyinq a range for a particular feature value (fig. 5, element 72c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of predicting an advertisement quality of Lalmas (pg. 1929, abs.; Finally, we develop a prediction model for advert quality based on dwell time, which was deployed on Yahoo mobile news stream app running on iOS.) with the method of predicting the performance of an advertisement of Subramanya (para [0001] This invention relates to the fostering of one or more performance metrics for a webpage and/or website and more particularly to the fostering of such performance metrics in conjunction with the potential to display ad content on a webpage.)
Doing so would allow for determining beneficial ads for webpages (para [0015] Maximizing the benefits for a webpage may involve balancing the potential negative impact of ad content with the potential benefits flowing from the display of such ad content. However, there may be many factors to consider in determining when an ad may be beneficial and when it may be harmful. Innovations are needed to make such determinations quickly and efficiently to maximize the value for a given webpage and/or website.)

Regarding Claim 10,
Lalmas teaches a system comprising: at least one computing device, the at least one computing device to: 
identify features of a landing page (Laimas Section 4.3 "exploiting features extracted from the landing pages to categorise ads" teaches a variety of features identified in landing pages and Section 4.4 teaches using those features to predict quality (i.e. user experience)); 
determine, based upon the features of the landing page, a number of a first type of data accessible on the landing page (pg. 1934, section 4.3; “Inspired by previous work [2, 3, 6, 11] exploiting features extracted from the landing pages to categorise ads, our understanding of the problem at hand and our own expertise and common sense, we define three sets of features.” And “numClickable: number of clickables.”); and 
predict a mobile friendliness classification of the landing page as to post- click experience of a mobile device user (pg. 1933; However, a preliminary analysis done on the landing pages of the ads in our dataset showed that, when served on a mobile device, some of the landing pages were not mobile-optimised, which is likely to have a negative effect on users [16]. In optimised version, landing pages have typically larger buttons, no long text paragraphs, and a single large image of the product advertised in the middle of the page. To see the effect of this on the ad post-click experience, and the extent to which this reflects the quality of the ad, we designed a mechanism to automatically detect when a landing page is mobile-optimised or not. And pg. 1934, section 3.4; isMobileOptimised: the result of the classifier as discussed in Section 3.) based upon the number of the first type of data accessible on the landing page (pg. 1933; We first downloaded the landing pages, rendered them and extracted seven features. We used features such as the size in bytes of the HTML landing page, and whether the page contains an apple touch icon… We fed the feature representation of the landing pages in our annotated dataset to a Gradient Boosted Decision Tree classifier, and we estimated its quality using leaveone-out cross validation (LOOCV).),
Lalmas does not explicitly disclose
predict a mobile friendliness classification of the landing page as to post- click experience of a mobile device user based upon the number of the first type of data accessible on the landing page, wherein predicting the mobile friendliness classification comprises traversing one or more trees associated with the landing page, from one or more root nodes to one or more leave nodes, based upon a rule specifying a range for a particular feature value.
However, Subramanya (US 20150220972 A1) teaches 
predict a mobile friendliness classification of the landing page as to post- click experience of a mobile device user based upon the number of the first type of data accessible on the landing page, wherein predicting the mobile friendliness (para [0082] mobile devices.) classification (para [0040] The classification of a webpage on which ad content may be displayed, and/or a stage 32 to which the webpage may correlate, provides at least one variable that may alter probabilities as to whether the ad content will detract from further desirable interactions, or simply provide revenue for visitors unlikely to further engage a website in significant ways.) comprises traversing one or more trees associated with the landing page (para [0031] In such scenarios, the first webpages 34-42 with which a visitor may engage may serve as landing pages 36a-c from external links from, by way of non-limiting examples, a search engine and/or and affiliated page.), from one or more root nodes to one or more leave nodes (para [0069] Decision tree learning may rely on, without limitation, one or more algorithms, such as versions of greedy, linear regression, and/or random forest algorithms. Application of one or more of these approaches may determine the nodes 72, the relationships between the nodes 72, and/or the decisions to be made at the nodes 72 between branches to enhance the predictions at the leaves 74. The insensitivity to the range of features of a decision tree 70, may be leveraged in such probability models, which may also be applicable for classification and/or regression tasks. And para [0074]), based upon a rule specifying a range for a particular feature value (fig. 5, element 72c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of predicting an advertisement quality of Lalmas (pg. 1929, abs.; Finally, we develop a prediction model for advert quality based on dwell time, which was deployed on Yahoo mobile news stream app running on iOS.) with the method of predicting the performance of an advertisement of Subramanya (para [0001] This invention relates to the fostering of one or more performance metrics for a webpage and/or website and more particularly to the fostering of such performance metrics in conjunction with the potential to display ad content on a webpage.)
Doing so would allow for determining beneficial ads for webpages (para [0015] Maximizing the benefits for a webpage may involve balancing the potential negative impact of ad content with the potential benefits flowing from the display of such ad content. However, there may be many factors to consider in determining when an ad may be beneficial and when it may be harmful. Innovations are needed to make such determinations quickly and efficiently to maximize the value for a given webpage and/or website.)

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of Subramanya et al. (US-20150220972-A1) and Datta et al. ("Studying aesthetics in photographic images using a computational approach."; hereinafter Datta).
Regarding Claim 11,
Lalmas and Subramanya teach the system of claim 10. 
	Lalmas and Subramanya does not explicitly disclose
wherein the at least one computing device is to predict an aesthetic appeal classification of the landing page.
However, Datta teaches
3 "a regression model that can quantitatively predict the aesthetics score" teaches predicting the aesthetic appeal of an image).
Laimas and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Laimas in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. 
The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features.
Regarding Claim 12,
Lalmas, Subramanya, and Datta teach the system of claim 11. Lalmas further teaches wherein the features of the landing page comprise at least one of visual features or intrinsic features (Laimas Section 4.3 identifies a variety of visual features).
Regarding Claim 13,
Lalmas, Subramanya, and Datta teach the system of claim 12. Datta further teaches wherein the visual features comprise color-type features (Datta Section 2 "We use the following notation: The RGB data of each image is converted to HSV color space" teaches color-type features of an image).
Regarding Claim 14,
Lalmas, Subramanya, and Datta teach the system of claim 12. Datta further teaches wherein the visual features comprise contrast-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches identifying contrast-type features of an image).
Regarding Claim 15,
Lalmas, Subramanya, and Datta teach the system of claim 12. Datta further teaches wherein the visual features comprise image quality-type features (Datta Section 2.1 "distinguishing multi-colored images from monochromatic, sepia or simply low contrast images" teaches quality-type features as understood in the instant specification Paragraph [0042]).
Regarding Claim 16,
Lalmas, Subramanya, and Datta teach the system of claim 12. Lalmas further teaches wherein the visual features comprise image layout-type features (Lalmas Section 4.3 identifies a variety of image-layout features including "imageHeight" and "imageWidth").
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of Subramanya et al. (US-20150220972-A1) and Thomas et al. ("Design and evaluation of a real-time url spam filtering service."; hereinafter Thomas).
Regarding Claim 17,
Lalmas and Subramanya teaches the system of claim 10. 

wherein the first type of data are links.
However, Thomas teaches
wherein the first type of data are links (pg. 449; Feature Collection. During feature collection, the system visits a URL with an instrumented version of the Firefox web browser to collect page content including HTML and page links, monitor page behavior such as pop-up windows and JavaScript activity, and discover hosting infrastructure. And pg. 450; table 1 “URL features for each link, number of links, ratio of internal domains to external domains”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of classifying landing pages of Lalmas with the method of classifying landing pages of Thomas.
Doing so would allow for aiding the landing page classification (pg. 450; Page Links. The links appearing on a final landing page offer some insight into spam. While the web browser only follows URLs that automatically load (it does not crawl embedded links such as HREFs), if a page contains a URL to a known spam page, then that can help to classify the final landing page.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of Tuladhar et al. (US-20100082421-A1).
Regarding Claim 18,
Lalmas teaches a device readable medium comprising instructions that when executed by a processor perform operations comprising: 
"exploiting features extracted from the landing pages to categorise ads" teaches a variety of features identified in landing pages and Section 4.4 teaches using those features to predict quality (i.e. user experience)); 
predicting, based upon the features of the landing page, a ML classification of the landing page as to post-click user experience of a mobile device user (Laimas Section 4.4 and 4.5 teach training three different classifiers that perform differently depending on the features. Pg. 1934; “Only for high dwell time, we report the results for the three classification methods (LogReg, SVM, and GBDT).”  Furthermore, Table 2 shows the performance of the classifiers based on the features on the far left column. Pg. 1935; “We vary tδ to evaluate the impact of the threshold chosen on the prediction ability of the model (best results in bold).” pg. 1935; In Section 3, we showed that dwell time was a good proxy of an ad post-click experience. The LogReg solution showed very good performance in predicting high dwell time, i.e. dwell time being above a given threshold.).
Lalmas does not explicitly disclose
selecting a machine learning (ML) classifier from among a plurality of ML classifiers based upon testing a sample set of landing pages usinq the plurality of ML classifiers; and 15/473,313 Page 5 
However, Tuladhar (US 20100082421 A1) teaches
selecting a machine learning (ML) classifier from among a plurality of ML classifiers (para [0043] Block 720 shows the iterative process of comparing a plurality of classifiers and selecting the best one. In some embodiments, the final selection is a combination of a plurality of classifiers, where the weights applied to each classifier are selected to provide the best result.) based upon testing a sample set of landing pages usinq the plurality of ML classifiers (para [0074] A classifier generated by a regression based on the N-1 training sub-samples is then tested against the remaining sub sample. These steps are repeated by selecting a different one of the N sub samples to be the test sub sample, and generating another classifier based on the remaining N-1 training data sub samples. After multiple iterations, several classifiers are learned, each one with a respectively different one of the sub samples left out, and reserved for testing data. The final prediction is the aggregate of the predictions of the individual classifiers.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of predicting an advertisement quality of Lalmas (pg. 1929, abs.; Finally, we develop a prediction model for advert quality based on dwell time, which was deployed on Yahoo mobile news stream app running on iOS.) with the method of predicting the performance of an advertisement of Tuladhar (para [0011] (4) Landing page quality.)
Doing so would allow for optimizing an advertisement (para [0005] Estimating CTR before conducting an advertising campaign can help the publisher to set reasonable expectations for the campaign and optimize their plans.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; Tuladhar et al. (US-20100082421-A1) and Datta et al. ("Studying aesthetics in photographic images using a computational approach."; hereinafter Datta).
Regarding Claim 19,
Lalmas and Tuladhar teach the device readable medium of claim 18. Lalmas does not explicitly disclose 
the operations comprising predicting an aesthetic appeal classification of the landing page.
However, Datta teaches
the operations comprising predicting an aesthetic appeal classification of the landing page (Datta Section 1.3 "a regression model that can quantitatively predict the aesthetics score" teaches predicting the aesthetic appeal of an image).
Lalmas and Datta are analogous in the art of extracting features for predicting quality of images and user experience. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Laimas in view of Datta in order to identify features related to aesthetic value and predict aesthetic value of content. The benefit is landing pages can be further classified based on the aesthetic appeal of the layout relating to multiple features.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lalmas et al. ("Promoting positive post-click experience for in-stream yahoo gemini users."; hereinafter Lalmas) in view of Tuladhar et al. (US-20100082421-A1) and Thomas et al. ("Design and evaluation of a real-time url spam filtering service."; hereinafter Thomas).
Regarding Claim 20,
Lalmas teaches the device readable medium of claim 18, the operations comprising predicting a mobile friendliness classification of the landing page (pg. 1933; However, a preliminary analysis done on the landing pages of the ads in our dataset showed that, when served on a mobile device, some of the landing pages were not mobile-optimised, which is likely to have a negative effect on users [16]. In optimised version, landing pages have typically larger buttons, no long text paragraphs, and a single large image of the product advertised in the middle of the page. To see the effect of this on the ad post-click experience, and the extent to which this reflects the quality of the ad, we designed a mechanism to automatically detect when a landing page is mobile-optimised or not. And pg. 1934, section 3.4; isMobileOptimised: the result of the classifier as discussed in Section 3.) based upon a number of links on the landing page.
	Lalmas does not explicitly disclose
predicting a …classification of the landing page based upon a number of links on the landing page.
However, Thomas (“Design and Evaluation of a Real-Time URL Spam Filtering Service”) teaches
predicting a …classification of the landing page based upon a number of links on the landing page (pg. 450; Page Links. The links appearing on a final landing page offer some insight into spam. While the web browser only follows URLs that automatically load (it does not crawl embedded links such as HREFs), if a page contains a URL to a known spam page, then that can help to classify the final landing page.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of classifying landing pages of Lalmas with the method of classifying landing pages of Thomas.
Doing so would allow for aiding the landing page classification (pg. 450; Page Links. The links appearing on a final landing page offer some insight into spam. While the web browser only follows URLs that automatically load (it does not crawl embedded links such as HREFs), if a page contains a URL to a known spam page, then that can help to classify the final landing page.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121